Citation Nr: 0942264	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 2001 to March 
2008.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 2008 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran requested a 
hearing before the Board.  A videoconference hearing before 
the Board was scheduled in October 2009.  In September 2009, 
prior to the scheduled date of the hearing, the Veteran, 
through his representative, requested that the hearing be 
rescheduled.  That motion was granted in late October 2009.  
The Veteran is entitled to another opportunity to participate 
in a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO regarding each claim on 
appeal.  The Veteran should be notified of 
the date, time and place of such a hearing 
by letter mailed to his current address of 
record, with a copy to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


